Robert T. Booth, Esq. Plattsburgh City School District Attorney
You have asked whether a person may serve simultaneously as a member of a school board of a city school district and as the city chamberlain.
You have informed us that the school district is a small city school district governed by Article 51 of the Education Law. The provisions of that article apply to school districts of each city having less than 125,000 residents according to the last Federal census (Education Law, § 2501). In such districts "no person shall hold at the same time the office of member of the board of education and any city office other than as a policeman or fireman" (id., § 2502[7]). Thus, if the position of city chamberlain is an office, the subject person would be prohibited from holding it and serving as a member of the board of education of the city school district.
The distinction between a public office and public employment is not always clear (Matter of Dawson v Knox, 231 App. Div. 490, 492 [3d Dept, 1931]). The duties of a public official involve some exercise of sovereign power, while those of a public employee do not (ibid.; Matterof Haller v Carlson, 42 A.D.2d 829 [4th Dept, 1973]). The statutory designation of a position as an "office" is some indication that the legislative body intended to treat its occupant as a public officer (cf.Matter of MacDonald v Ordway, 219 N.Y. 328, 332 [1916]; Matter of Hallerv Carlson, supra, p 830). Other indicia of a public office are the requirement to take an oath of office or file bonds, appointment for a definite term, and receipt of a commission of office or official seal (Macrum v Hawkins, 261 N.Y. 193, 200-201 [1933]).
Under the city charter, the position of chamberlain is listed as an office (Plattsburgh City Charter, Title II, §§ 7, 10). The chamberlain is the head of the city's department of finance and is required to execute and furnish an official bond (id., Title IV-A, §§ 51-A, 51-B). The city chamberlain is the custodian of all funds, money and securities belonging to the city; the custodian of all obligations, notes and other evidences of debt of the city; is responsible for making payment for all payrolls, expenses and other authorized disbursements of the city; receives all taxes, assessments, rents, charges and other revenues payable to the city; assists the budget and finance committees of the common council in the preparation of the annual budget and computes the tax rates; pre-audits payrolls and claims submitted for payment by the city; keeps the accounts of the city in accordance with the uniform system of accounting prescribed by law; and monthly and annually files reports on the city's fiscal affairs with the mayor and common council (id., § 51-C).
The charter lists the position of chamberlain as an "office", requires a bond, and assigns to the position considerable powers and duties. Thus, it seems clear that the position of city chamberlain is an office and, therefore, a person may not simultaneously hold it and serve as a member of the city school district's board of education.
We conclude that a person may not simultaneously serve as a member of the board of education of a small city school district and as an officer of the city.